Citation Nr: 0739727	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-37 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals, right 
medial collateral ligament sprain.

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to service connection for residuals, left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman							
			


INTRODUCTION

The veteran had active military service from August 1977 to 
August 2001.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a December 2002 rating decision by 
the New Orleans, Louisiana Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for residuals, right 
medial collateral ligament sprain, lumbosacral sprain, and 
residuals, left knee injury.

The issues of residuals, right medial collateral ligament 
sprain and residuals, left knee injury are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center ("AMC"), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's service medical records show that his 
currently diagnosed back condition is a result of an injury 
in service.

2.  The veteran's service medical records show he was treated 
repeatedly in-service for low back pain beginning in December 
2000 and diagnosed as having a chronic lumbosacral sprain.

3.  Following his separation from the service, VA medical 
record show continuous complaints of and treatment for low 
back pain diagnosed as lumbago.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a low back condition are met.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
("VCAA"), the United States Department of Veterans Affairs 
("VA") has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The veteran seeks service connection for a low back 
condition.  The preponderance of the evidence supports the 
claim and the appeal will be granted.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a) (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  Certain chronic disabilities may 
be presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112 (2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In this case, the veteran's service medical records show he 
injured his back in December 2000 while moving a credenza.  
An April 2001 treatment note indicated that the veteran 
complained of intermittent, strong aching pain (8/10 on the 
pain scale) that increases with severity as he sits.  He was 
noted to have full range of motion and mild spasms.  He was 
diagnosed as having a chronic lumbar back strain and placed 
on flexiril and a physical therapy regiment.  The veteran's 
July 2001 Retirement Separation Examination noted his history 
of low back pain stating he had no further back problems; 
however a July 2001 Report of Medical Assessment for the 
stated purpose of the veteran's Retirement states the veteran 
has "intermittent mild lumbar back pain."  The Assessment 
is signed by a U.S. Air Force Clinic (Major) physician.

Postservice, the claims file shows that the veteran received 
VA treatment for low back pain beginning in May 2002 and that 
he was diagnosed as having lumbago.

In sum, the Board observes that the veteran's service medical 
records show that he injured his back in service and that he 
was diagnosed as having a chronic lumbar strain.  He was 
treated on multiple occasions in service for back pain.  
Additionally, the Board finds credible the veteran's 
statements to the effect that he continued to have back 
problems after his discharge from service.  Moreover, the 
Board observes that postservice medical records show he 
continued to be treated for back pain and that he was 
diagnosed as having lumbago.  Given the foregoing, the Board 
finds that the veteran currently has a back disability which 
was incurred in service.


ORDER

Service connection for a low back condition is granted.


REMAND

Upon review of the claims file, the Board finds that 
additional evidentiary development is warranted.

The veteran and his representative contend that as a result 
of an accident he had while in-service, the veteran has 
residuals of a right medial collateral ligament sprain.  The 
veteran's service medical records show that the veteran 
injured himself while playing softball in May 1995, and was 
diagnosed with a right medial collateral ligament sprain.  A 
retirement exam shows the veteran complained of bilateral 
knee pain and records from the Shreveport VAMC also show 
continuing complaint and treatment for bilateral knee pain.  

The veteran and his representative also contend the veteran 
injured his left knee in-service in 1984 when he slipped 
while playing basketball.  Service medical records first show 
treatment for the left knee condition in March 1987 and 
diagnosed probable small nodularity advising the veteran to 
consider surgery.  An April 1987 note also diagnosed a left 
knee nodularity over the left patella recommending surgical 
removal.  He was diagnosed with possible Osgood-Schlatters 
and possible chondromalacia patellae.  In November and 
December 1987 service medical records show arthritis of the 
left knee, not confirmed by X-rays and arthroscopy is 
recommended.  A January 1998 service medical record shows the 
veteran complains of bilateral knee pain for 10 years with 
sharp pains in his knees, throbbing, burning sensation.  The 
veteran's retirement examination reports a history of knee 
pain, bilaterally, since 1984.  VA treatment records also 
show continuing complaint and treatment for left knee pain 
since his separation from service April 2001.

The question in the instant case is whether the veteran 
currently has a right or left knee disability due to 
complaints and/or diagnosis in service.  While postservice 
medical evidence shows that the veteran has a history of knee 
pain, none of the evidence specifically address whether the 
veteran has a current right and left disability due to 
service.  As such, the veteran should be scheduled for a VA 
examination, to include an opinion.

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, will result in a 
denial of the reopened claim.  See 38 C.F.R. § 3.655(b) 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.
Accordingly, the case is REMANDED for the following action:

1. Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination, 
by a physician, at an appropriate 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished, 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify any 
current disability involving the veteran's 
right and left knees. With respect to each 
such diagnosed disability, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) that 
such disability is medically related to 
the veteran's active military service.  
The examiner should specifically address 
whether the veteran has any residual right 
and/or left knee disability as a result 
of: (1) the 1984 basketball injury that 
caused the Osgood Schlatter's diagnosis 
and possible chondromalacia patellae; and 
(2) the May 1995 softball injury wherein 
the veteran incurred a right medial 
collateral sprain.  

Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether the 
veteran's currently has a right and left 
knee disorder which is due to any incident 
of service, including to the complaints of 
knee pain in service.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

2.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the appropriate VA medical 
facility.

3.  The RO must review the claims file and 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation to 
all legal authority considered, along with 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007)



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


